Title: Achard de Bonvouloir to the Comte de Guines, 28 December 1775: extract
From: Bonvouloir et Loyauté, Julien-Alexandre Achard de
To: Guines, Adrien-Louis de Bonnières de Sousastre, duc de


The committee of secret correspondence had been in existence less than a month when it was approached by the Chevalier de Bonvouloir, an agent of the French court. The discussions that ensued, which this letter reports, set in train major developments on both sides of the Atlantic. At Versailles Bonvouloir’s report strengthened the hand of the foreign minister, the Comte de Vergennes, in pressing for arms and ammunition for the American rebels. In Philadelphia Congress responded to the agent’s visit by appointing Silas Deane, the following March, to go to France for the committee of secret correspondence and act as its agent there.
The background of Bonvouloir’s mission was a tour of American cities that he had made before the outbreak of hostilities. In Philadelphia he had been in touch with members of the first Continental Congress and believed he had acquired information of value; he had then gone to London in hope of putting it to use. There he met de Guines, the French Ambassador, who was in the process of persuading Vergennes that an agent should be sent to America, and who now proposed the young man’s name. In August, 1775, Bonvouloir was dispatched on his mission. It had, according to Vergennes’ instructions, two objectives. The first was innocuous, to observe and report. The second was less so, for it marked a departure from strict neutrality: the agent was to assure the Americans that France had no designs on Canada, wished them well, and would be glad if circumstances permitted their ships to use French ports.
Bonvouloir was back in Philadelphia by mid-December. Through contacts made during his earlier visit he gained access to the committee of secret correspondence, and under cover of night had three meetings with it in Carpenters’ Hall. By a strange coincidence the secret committee, of which Franklin was also a member, met at almost the same time with two other Frenchmen, of whom Bonvouloir had heard only a rumor. They were merchants, Pierre Penet and Emmanuel de Pliarne, who came from St. Domingue; a ship dispatched there for gunpowder brought them to Rhode Island on December 10. They offered to supply the colonists with arms, and cultivated the impression that they were agents of their government, which in fact they were not. Governor Cooke sent them to Washington, who in turn sent them-expenses paid-to Congress. Penet returned to France with a list of American requirements, just when Bonvouloir’s report was on its way to Versailles. The list gave body to the report, and by another coincidence reached the court just after the King had decided, the following May, to furnish the rebels with military supplies.
Bonvouloir had only this moment on stage. He subsequently went to Canada, where the British captured and imprisoned him. By the time he returned to France the time had long passed, if it had ever existed, for capitalizing on his mission, and he turned to Franklin for help in furthering his fortunes. Failing there, he secured a naval commission and went with his ship to India, where he died.
 
P[hiladel]phie le 28 Xbre 1775
  Jai trouvé, Comme je m’y étais attendu, Ce pais Cy Dans une agitation inconcevable. Les Confoederés font Des preparatifs immances pour Le printems prochain et malgré a Rigeur De La saison, ils Continuent La Campagne. Ils ont assiegé mont-Real qui a Capitulé et sont acctuellement sous quebec, qui, je pense, en fera Bientôt autant: ils se sont emparés De quelques Vaisseaux De Roy, Chargés De provisions De guerre et De Bouche: ils sont parfaittement Retranchés sous Boston, ils se font même une petite marine: ils ont une ardeur et une Bonne Volonté incroyable: il est vrai qu’ils sont Conduits par De Bonnes tetes.
  Trois choses importantes Leur manquent, une Bonne marine, Des provisions et De l’argent: ils en sont Convenus avec moy. Je vais Vous Rendre Compte mot pour mot De trois Conversations particulieres, que jai eues avec Mr. frankelain et trois autres Bonnes tetes qui Composent Le Conseil privé. Je suis entré Comme particulier Dans Leur intimité, par Le Canal Dun honnête français, Du quel je suis sur, et qui a acquis une Bonne part Dans La Confience Des Deputés. Ce français se nomme Daymons, je Vous Le Reccommande, il est Bibliotequaire De La Ville. Tout Ce que Vous me ferez passer, Viendra a son addresse, et mes pacquets seront marqués A.B. et ils me seront Rendus.
  Je ne Leur ai fait aucuns offres absolument aucuns, Leur promettant seullement, De Leur Rendre tous Les services qui Deppenderaient De moy sans me Compromettre, et sans me Rendre garant Des evennements en aucune façon, et Le tout par Le moyen De mes Connoissances et sans Leur faire aucune Confidance. Ils mont Demmande si La france Les aiderait, et à quel prix; je Leur ai Repondu; que je Croyais, que La france Leur Voullait Du Bien; qu’elle Les aiderait; que Cela pourait Bien etre; sur quel pied; que je n’en sçavais Rien mais que si Cela arrivait se serait toujours à Des Conditions justes et equitables, que Du Reste, s’ils Le jugeaient a propos, ils fissent Leurs propositions, que j’avais De Bonnes Connoissances, que je me Chargerais De presenter Leurs Demmandes, sans Rien plus. Ils m’ont Demmande si je Croyais, qu’il fut prudent a eux Denvoyer un Deputé plenipotantiere en france. Je Leur ai Dit que je mimaginnais, que Cela serait precipité même hasardeux, que tout se sçavait De Londres en france, et De france a Londres; et que Le pas serait glissant à La barbe [des] anglais, que sils me Chargeaint De quelque Chose, peut-etre auraige Des Reponses qui pouraient Dessider De La Conduite qu’il faudrait tennir: que Du Reste je ne Les Conseillais en aucune espece De façon, que jetais un particulier, Voyageur Curieux; mais que je serais Charmé si par Le moyen De mes Connoissances, je pouvais Leur Rendre quelques services, que je ne Les exposerais pas ny moy ny personne, que Des affaires De Cette consequence étaient trop Delicates pour y être etourdy, surtout nayant aucun droit ny aucun pouvoir, que je netais garant que D’une Chose, s’etait De ne pas trahir Leur Confiance. Ils ne sont que Cinq Dans Le Conseil privé Dont je Vous dirai Les noms à La fin de ma Lettre: tout Ce qu’ils font est Bien fait et à force sans La sanction Du Congrés qui est tres nombreux, et ou il s’est glissé Des feaux freres, ils en ont Decouvert un Ces jours qui a evité sa peinne par La fuite. Jai souvent avec Eux Des entrevues Comme particulier: chaqu’n se Rend Dans L’obscurité, par Des Routes Differantes Dans un Lieu marqué. Ils m’ont Donné Leur Confiance; après Leur avoir Dit que je ne promettais, noffrais et ne Repondais De Rien, et Les avoir averti plusieurs fois que jagirais Comme particulier Benevole.
  Voici Le Resultat De nos entrevué, Dont eux même m’ont engagé faire part a mes Connoissances, De même que De toutes Celles que nous aurons Dans La suite, et De L’état même De Leurs affaires, sans me Demmander à qui, ni Comment, ny ou je m’addresserais me Regardant Comme homme privé, et Dans Lequel ils ont De La Confiance....
  Ils sont persuadés qu’ils ne peuvent se soutennir sans une nation qui Les protege par mer: que Deux seulles puissances sont en état De Les secourir, La france et Lespagne; mais qu’ils scavent faire La Difference De L’une a L’autre. Je Leur ai fait encore sentir adroittement La superiorite en tout genre que Le Roy mon maitre a sur Lespagne, et ils en sont Convainqus. Ils sont même je pense Resollu, peutetre meme Depuis Longtems, De Recclamer sa majesté, mais jentrevois, qu’ils Veullent attendre que La Campagne soit ouverte, parceque Dans Ce pais Beaucoup De gens tiennent encore au Roy, qui ne Leur a pas fait encor assez de mal; ils Verraient peut etre avec inquietude une nation etrangere se mêler De Leurs affaires. Ils Veullent gagner Les esprits, et Leur faire sentir Le Besoin qu’ils ont Dêtre aidés en Cela je pense qu’ils sont prudents. Ils s’attendent D’avoir Leurs Villes Detruites, et Leurs maisons Brulées, Ce qui achevera De Leur faire abhorrer Les Leopards. Ils ont envoyé sans mon Conseil, un Brigantin a nantes nommé john, ou la st. jean Capitaine Charles forest addressé Mr. jean-daniel schweighoẅser.

  Ce Vaisseau portera ma lettre. Jembarque moy même un homme Dont je suis sur sans Cela je me servirais d’une autre Voye pour Vous ecrire; mais il est important qu’aucun mot ne Vous echape. Voici Les Demmandes qu’ils me prient De presenter pour eux. Le Batiment est Chargé farine et autres productions du paîs qu’ils ont envie D’echanger Contre d’autres effets, Dune autre nature; Comme La Carguaison D’importation excedera peut être Celle Dexportation, ils prient quon Remplisse Le Chargement, qu’on Leur permette Den faire passer Lexcedant a st. Domaingue, aux Lieux et personnes quon Leur indiquera, et qu’on en Reçoive Le payement en Denrées Du pais n’ayant pas De numeraires. Sil y avait moyen De Leur faire passer La même espece De marchandise en differents endroits De st. Domingue, mes Correspondants Ly iraient Chercher à Leurs perils et Risques: ils Voudraient Deux hommes Capables De Conduire Des fortifications. Sil en Vient ils irraient Les Chercher au Cap francais qui est La plus sure Route pour Les faire parvennir ici, parceque si par malheur ils etaient pris ils ne Risqueraient Rien, Les habitans De Ces Brulantes Contrées Vennant ici souvent pour Reparer Leur santé. Voici pour Le present Leurs demmandes se Chargeant Des frais, et ils mont prié De Les faire sçavoir a mes Connoissances. Je Leur offrirais Bien mes petits talens pour Le genie, mais je ne peux etre sedantaire, etant obbligé De Courir tous Les jours....
  Je ne Leur ai Rien Dit qui peut Leur faire Croire que j’aye Des Correspondances avec Le M[inistr]e, et j’agis Comme particulier, mais je Crois et jen ai de fortes preuves qu’ils simaginnent que je ne suis point Vennu Directement Deurope Dans L’hyver sans de fortes Raisons, ils n’en ont que plus De Confiance en moy et me marquent Des egards on ne peut pas plus flatteurs. Je Vais Vous faire part dun petit Billet que Le Conseil privé ma envoyé Ce matin par Desmonds [Daymon], homme sur et qui mest singulierement utile; j’y ai fait La Reponce que Vous Verrez; après Leur avoir Dit que Cecÿ se passait Comme De particulier a particulier, et avoir Reçu Les plus fortes assurances, qu’ils ne Le faisaient que pour me Communiquer Leurs doutes et me prier de Les ecclairer Le plus que Le peut faire un homme qui ne se mêle ny ne Connait Les affaires d’état.
  Je scai tout Ce qui se passe De plus secret et Leurs Deliberations me sont Communiquées, et en Les flattant et Leur Lachant un peu La main jen ferai Ce que je Voudrai.
  Ils m’ont tous dit qu’ils Combattaient pour etre Libres et qu’ils Le seraient à quelque prix que se fut, qu’ils étaient Liés par serment, et quils se feraient hacher plutot que de seder. Qu’ils sçavaient Bien qu’eux seuls ne pouvaient se soutennir par mer, et qu’il ny avait que La france en état De proteger Leur Commerce, sans Le quel Leur pais ne serait guers florissant: quils ignoraient si en cas que Cela en vint aux propositions, La france se Contenterait d’avoir Chez eux pendant un tems limité un Commerce exclusif pour L’indamniser Des frais que Lui occasionnerait Leur Cause, qu’ils ne pouraient pas payer D’une neutralité même D’un peu De secours en Cas de guerre entre Les deux nations, et D’un attachement inviolable, Choses auxquelles ils ne manqueraient jamais.
  Jai Repondu que Cela ne me Regardait point, qu’ils etaient prudents et sages; qu’ils Discuteraient Leurs Interests mais que quand L’on demmande on ne fait pas toujours La Loy. Ils sont plus puissants que L’on ne pense, Cela passe même L’Imagination, et vous en seriez surpris. Rien ne Les epouvante. Reglez vous Ladessus.
  Le bruit Court, qu’il est arrivé au Camp Deux officiers français Chargés De faire Des propositions, on m’a demmandé Ce que jen Croyais; jai Repondu que je n’en sçavais Rien que Cela me paraissait etrange, que La france etait Bien puissante, et que Loin d’offrir elle n’accordait même pas toujours Ce quon Lui demmandait....
Voici Le Billet que je Viens De Vous annoncer, Dont je garde L’original en anglais Ecrit de La main de Ces Mrs.
  Mr. De B . . . est prié De La part de Mrs. Du Conseil privé De Considerer et Repondre aux propositions suivantes. Le tout sans tirrer a Consequence et Comme de particulier a particulier. Scavoir.
1°. peut il nous informer Des dispositions De La Cour De france a L’egard des Colonnies Du Nord De L’amerique, si elles sont favorables, et De quelle maniere on en peut avoir une authantique assurance.
  2°. Pouvons nous avoir en france Deux habiles ingenieurs surs et Bien Reccommandés, et quelles demarches Devons nous faire pour nous Les obtennir.
  3°. Pouvons nous avoir directement en france Des armes et autres provisions De guerre, en Echange Des productions du pais: et nous accordera-t-on une libre entrée et sortie Dans Les ports français.
  Mr. De B. peut etre assuré, que, si par Le moyen De ses soins nous pouvons etre eccoutés favorablement nous aurons en Lui toute La Confiance, que Lon puisse Donner à un homme De Distinction, Dont la Bienveuillance pour nous, na pas encore Reç u une marque sure, De notre Recconnoissance.
  Voici ma Reponce. Si Cela Reussit ils ont Dit a quelqu’n (de qui je sçai tout Ce qui se passe) qu’ils me Regarderaient Comme un de Leurs membres et ne feraient Rien sans mon Conseil, ils me Regardent Comme Leur liberateur.
Reponce De Mr. De B . . . au Billet De Mrs. du Conseil privé.
  Je Reponderai, Mrs. a Ce que Vous me faites l’honneur De me demmander Le plus positivement possible, et Vous instruirai, autant, que peut être instruit lui même un homme particulier qui na point de part aux affaires du M[inisté]re. Mais je Vous Reponderai suivant mes Conjectures, La Voix publiques, et quelques avis de mes Connoissances.
  1°. Vous Demmandez quelle est L’intention De La france a L’egard Des Colonnies du Nord De L’amerique, je ne Crois point trop avancer, en vous disant quelle Vous Veut du Bien, et quelle na point eu je Crois Dautres sentiments pour Vous que De La Bienveuillance. Du Reste pour s’assurer authentiquement des Volontés de quelqu’un il faut si addresser directement. Le pas est scabreux, et demmande Bien des menagements. Je ne Vous donne D’avis ny pour ni Contre. Je ne Le prendrai pas sur moy. L’affaire est trop delicatte.

  2°. La france est Bien en etat De Vous Fournir Deux Bons ingennieurs, même plus. La seulle demarche, Cest de Les Demmander. Je Lai fait pour Vous, Mrs. sans me Rendre garant de La Reussite, quoique je L’espere ayant de Bons Correspondants.
  3°. Si Vous pouvez Vous procurer, Des armes et autres munitions, directement en france, en echange de Vos Danrées. Comme Cecy est affaire De marchant a marchant je ne Vois pas De grands inconvenniants De La part de La france. Je Vous addresserai, Même a D’assez Bons Correspondants, sans Me Rendre Responsable de Rien. Vous pouvez L’entreprendre à Vos perils et Risques. Car peut etre L’angleterre ne Vous Laissera pas tranquiles; et Vous ne Devez pas esperer detre deffendus. Du Reste je ne Vous Conseile pas denvoyer tout au Même port. Cela pourait faire du bruit. Jignore si L’on Vous donnera une libre entrée et sortie dans Les ports francais, se serait se declarer ouvertement pour Vous et la guerre pourait sensuivre. Peutetre fermera t’on Lesieux [les yeux], Cest Ce qu’il Vous faut. Jai L’honneur De Vous Repeter, Mrs. que je ne Reponds De Rien; je suis Bien peu De Chose, jai de Bonnes Connoissances C’est tout. Si je suis assez heureux pour Reussir je serai trop paye par L’honneur De Votre Confiance, et Le plaisir De Vous servir. Je suis Votre, etc.
 
Notation: M. de Bonvouloir
